Citation Nr: 0527477	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  98-18 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to benefits for spina bifida under 38 U.S.C.A. 
§ 1805 and 38 C.F.R. § 3.814, claimed to have been the result 
of exposure of the father of the appellant to Agent Orange 
during service. 


REPRESENTATION

Appellant represented by:	A. Robert Gloeser, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and her mother







ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran upon whose service this claim is based had active 
military service from March 1969 to October 1973; he died in 
January 1999.  The appellant is the veteran's natural child.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision entered by Department of Veterans 
Affairs (VA) Regional Office in June 1998.  

This case was previously before the Board in September 2000, 
at which time it was remanded for additional evidentiary 
development.  In that Remand it was noted that, at the Travel 
Board hearing conducted by the undersigned Veterans Law Judge 
(VLJ) at Newark, NJ, in July 2000, there was discussion, by 
the appellant's counsel and the appellant's mother, to the 
effect that the late veteran may have been exposed to Agent 
Orange or other herbicides in service, as a result of working 
on aircraft bound to and from Vietnam which he believed were 
carrying, or had carried, containers of such chemicals.  The 
Remand further indicated that the Board had liberally 
interpreted this testimony as raising an informal claim of 
entitlement to service connection for the cause of the 
veteran's death.  However, a thorough review of the file 
reflects that entitlement to service connection for the cause 
of the veteran's death was denied in a May 1999 rating 
action.  Since that time, that decision was not appealed, and 
no further action has been taken.  The RO is therefore 
requested to clarify whether there is an intention to pursue 
this claim again and, if so, it is referred to the RO for 
appropriate action.







FINDING OF FACT

The appellant's late father was a veteran who is not a 
"Vietnam veteran" within the meaning of the governing 
statute and regulation. 


CONCLUSION OF LAW

There is no legal entitlement to benefits for the veteran's 
daughter, the appellant herein, for the birth defect spina 
bifida, claimed to have been the result of exposure to Agent 
Orange during the veteran's active naval service.  38 
U.S.C.A. §§ 1805, 7104(c) (West 2002); 38 C.F.R. § 3.814 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In the present appeal, it is the law, and not the evidence, 
which is dispositive of the claim for benefits, and, 
accordingly, the VCAA is not applicable.  See, e.g., Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Sabonis v. Brown , 6 Vet. App. 426, 430 (1994).  
In any event, it is clear that the claimant, who is 
represented by counsel, has been fully apprised as to what is 
required for spina





bifida benefits, and the record on appeal is sufficiently 
complete to resolve the issue before the Board.

II.  Entitlement to Spina Bifida Benefits

The applicable statute and regulation provide that VA shall 
pay a monthly allowance, based upon the level of disability, 
to or for a person who VA has determined is an individual 
suffering from spina bifida, whose biological mother or 
father is or was a Vietnam veteran.  38 U.S.C.A. § 1805(a); 
38 C.F.R. § 3.814(a).  The term "Vietnam veteran" means a 
person who performed active military, naval, or air service 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, without regard to 
the characterization of the person's service, and includes 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.814(c).

In this case, the late veteran's DD Form 214 reflects that he 
served with the United States Air Force as an engine mechanic 
from March 1969 to October 1973, including 1 year, 11 months, 
and 27 days of foreign or sea service.

The evidence reflects that the veteran's daughter, the 
appellant, was born in November 1981.  The record contains a 
medical statement dated in February 1998, indicating that she 
was born with a defect known as spina bifida.  The claim for 
a monetary allowance under 38 U.S.C.A. § 1805, which provides 
for payments to any child born with spina bifida who has a 
parent who is/was a Vietnam veteran, was denied in June 1998, 
as it was determined that the evidence did not establish that 
either of the appellant's natural parents had served in 
Vietnam.  An August 1998 NOD noted that the veteran had 
served at Clark Air Force Base in the Philippines and that, 
during that service, he might have been exposed to 
environmental contaminants due to residue on airplanes which 
traveled to and from Vietnam.

The veteran died in January 1999, as a result of sepsis due 
to a bacterial infection.  Other significant factors in his 
death included acute renal failure, liver failure, and 
cardiac failure.





As noted above, the veteran's widow and his daughter 
presented testimony at a Travel Board hearing before the 
undersigned VLJ in July 2000.  At that time, his surviving 
spouse (who said she had met the veteran in 1979) testified, 
under oath, that the veteran told her he repaired aircraft 
that went to Vietnam, some of which carried barrels which he 
thought contained Agent Orange.  He also told her that he 
occasionally had to move some of those containers during the 
course of his aircraft maintenance, and that there was 
sometimes leakage of fluid from them.  Under questioning by 
her attorney, the veteran's widow was unable to say whether 
the veteran had ever been detailed to Vietnam to carry out 
aircraft repairs.

Service personnel records were obtained which reflect that 
the veteran's only foreign service occurred at Clark Air 
Force Base in the Philippines.  This is consistent with the 
contentions advanced by the appellant and her mother, 
assisted by their attorney, to the effect that they 
acknowledge the veteran never actually served in the Republic 
of Vietnam.

The Board notes that the statute and regulation which govern 
this case expressly require that the veteran, by dint of 
whose service benefits for his child's spina bifida 
disability are sought, must be a Vietnam veteran, as defined 
therein.  It is contended, however, that the benefits sought 
are warranted based upon the veteran's possible exposure to 
Agent Orange during his service other than in Vietnam, to 
include while stationed in the Philippines working on 
aircraft which may have traveled to and from Vietnam.  With 
all due respect for the assertions advanced in this case as 
to the veteran's possible exposure to Agent Orange and/or 
other herbicides at locations other than Vietnam, we must 
recognize that the spina bifida law does not authorize such a 
theory of entitlement.

It is essentially contended by the claimant that denial of 
the benefits sought would be unjust, as to its eligibility 
requirements, to the extent that, as asserted by the 
appellant, Vietnam is not the only location where a veteran 
might have been exposed to Agent Orange.  While the Board is 
sympathetic to the claim, the claim must be denied because of 
the absence of legal merit.  See Sabonis, supra (holding that 
when there is a lack of entitlement under the law, the claim 
must be dismissed).





Although the veteran's spouse and his daughter contend, in 
essence, that the term "Vietnam veteran" should be 
construed as allowing benefits for Vietnam era veterans 
exposed to certain herbicide agents during active service 
notwithstanding their lack of actual service in, or 
visitation to, the Republic of Vietnam, the Board finds the 
statutory language to be clear that only such claims based 
upon the service of a veteran of service in the Republic of 
Vietnam are warranted.  See Pub. L. No. 104-204, title IV, § 
421(b)(1), 110 Stat. 2925 (1996); Pub. L. No. 106-419, title 
IV, § 401(C)(2), 110 Stat. 2925 (2000); see also Gardner v. 
Brown, 5 F.3d 1456, 1458 (Fed. Cir. 1993) (the starting point 
in interpreting a statute is its language, for if the intent 
of Congress is clear, that is the end of the matter), aff'd, 
Brown v. Gardner, 513 U.S. 115 (1994).  

In summary, notwithstanding the obviously sincere arguments 
as to the propriety of the criteria in question, the Board is 
bound by the law.  38 C.F.R. § 7104(c).  We are unaware of 
any law under which the appellant would be eligible for VA 
benefits in this matter.  Therefore, the claim must be 
denied.  


ORDER

Entitlement to benefits for the veteran's daughter, the 
appellant in this matter, for the birth defect spina bifida, 
claimed to have been the result of exposure to Agent Orange 
during service, is denied. 




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


